Citation Nr: 0909776	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  04-17 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected urticaria, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased disability rating for 
service-connected asthma, currently rated as 30 percent 
disabling.

3.  Entitlement to service connection for a generalized joint 
disorder. 

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for sexual dysfunction, 
to include as secondary to service-connected asthma, sleep 
apnea, and PTSD. 

8.  Entitlement to service connection for learning/memory 
problems, to include as secondary to depression and PTSD.  

9.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
depression, to include as secondary to learning/memory 
problems and PTSD.  

10.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
sleep disorder, to include as secondary to service-connected 
urticaria, asthma, and PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to 
September 1992 and from December 1996 to February 2000.  He 
served in Southwest Asia from August 1990 to January 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 2003 and October 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah and Waco, Texas, 
respectively, which denied the benefits sought on appeal.  
All issues were subsequently transferred to the RO in Waco, 
Texas.

In December 2008, the Veteran presented testimony at a 
personal hearing conducted at the Waco RO before the 
undersigned Veterans Law Judge (VLJ).  A transcript of this 
personal hearing is in the Veteran's claims folder.

As will be discussed more thoroughly below, the issue of 
entitlement to service connection for a generalized joint 
pain due to an undiagnosed illness is referred to the RO for 
any necessary development.

The issues of entitlement to service connection for tinnitus, 
PTSD, sleep apnea, sexual dysfunction, learning/memory 
problems, and whether new and material evidence has been 
submitted for the claims for sleep disorder and depression 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Service-connected urticaria has not been shown to be 
manifested by constant exudation or itching, extensive 
lesions, or marked disfigurement; or recurrent debilitating 
episodes occurring at least four times during the past 12 
month period, and; requiring intermittent systemic 
immunosuppressive therapy for control.

3.  Service-connected asthma was not manifested by pulmonary 
function tests that show either a Forced Expiratory Volume 
(FEV-1) at one second of between 40 and 55 percent of 
predicated value or the ratio of Forced Expiratory Volume at 
one second to Forced Vital Capacity (FEV-1/FVC) to be between 
40 and 55 percent; a need for at least monthly visits to a 
physician for required care of exacerbations; or at least 
three courses of systemic corticosteroids per year.

4.  The Veteran does not have a currently diagnosed 
generalized joint disorder.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
disabling for urticaria have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.118, 
Diagnostic Codes 7806-7813, 7825 (2002-2008).  

2.  The criteria for an evaluation in excess of 30 percent 
for asthma have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.15, 
4.96, 4.97, Diagnostic Code 6602 (2008).

3.  A generalized joint disorder was not incurred in active 
service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his/her 
representative, if applicable, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Prior to initial adjudication of the Veteran's claim for a 
generalized joint disorder, a letter dated in November 2002 
fully satisfied the duty to notify provisions.  In this case, 
the fact that the notice did not address either the relevant 
rating criteria or effective date provisions, was harmless 
error because service connection is being denied, and 
therefore no rating or effective date is being assigned.  
With regard to the claim for an increased rating for service-
connected asthma, a letter dated in April 2007 satisfied the 
duty of notify elements 2 and 3.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 183 at 187; 
Pelegrini II. 

However, in order to satisfy the first Pelegrini II element 
for an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In May 2008, the Veteran was provided with notice that 
satisfies Vazquez-Flores for both his increased rating 
claims.  Although the notice was provided after the 
additional adjudication of the Veteran's claim for urticaria 
in June 2003 and asthma in October 2007, the claims were 
subsequently readjudicated in June 2008 supplemental 
statement of the case (SSOC).  Prickett v. Nicholson, 20 Vet. 
App. 370, 377-78 (2006) (VA cured failure to afford statutory 
notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
statement of the case).

The Board also notes that during the pendency of his claims, 
the Veteran has been represented by an accredited 
representative, who is well aware of the requirements of the 
VCAA and the elements needed to substantiate the Veteran's 
claims, and such representative has submitted argument during 
the course of this appeal.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 34 (2007) (holding that VCAA notice error was not 
prejudicial because the appellant demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate his claim by way of the arguments made to the 
RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (noting that representation is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by a VCAA notice error).  Further, the Veteran was 
given an opportunity to present testimony directly to the 
undersigned.  The Court specifically indicated that 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46.  In light of the 
foregoing, the Board finds that the Veteran had sufficient 
opportunities to develop his case and therefore concludes 
that the requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Pelegrini II are 
met and that the VA has discharged its duty to notify on the 
claims for increased ratings.  See Pelegrini II, 18 Vet. App. 
112.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).  The RO provided the 
Veteran appropriate VA examinations in February 2003 and 
March 2006 for his urticaria and in August 2007 for his claim 
for asthma.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
Veteran's service-connected disorders since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The VA examination reports 
address the rating criteria and are adequate upon which to 
base a decision.

The Board acknowledges that the Veteran has not had a VA 
examination specifically for his claim for a generalized 
joint disorder.  The case of McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), held that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  The Board 
concludes an examination is not needed for the aforementioned 
claim because there is no evidence of an in-service 
generalized joint disorder besides the Veteran's own 
statements.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  The Board also concludes that an 
examination is not needed because there is no post-service 
diagnosis of any disability related to this claim.  38 
U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  Accordingly, it was not necessary to obtain a 
medical examination or medical opinion in order to decide the 
claim for a generalized joint disorder in this case.  38 
C.F.R. § 3.159(c)(4)(i).

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims for urticaria, asthma, and 
generalized joint disorder.  VA has also assisted the Veteran 
and his representative throughout the course of this appeal 
by providing them with SOCs and SSOCs, which informed them of 
the laws and regulations relevant to his claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


LAW AND ANALYSIS

Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

1.  Entitlement to an increased disability rating for 
service-connected urticaria, currently rated as 10 percent 
disabling.

In a December 2000 rating decision, the Veteran was granted 
service connection for urticaria at a noncompensable rating 
effective from February 2000.  This rating was subsequently 
increased to 10 percent effective from September 2001.  This 
appeal comes from a June 2003 rating decision that denied an 
increased rating.  The Veteran was rated under Diagnostic 
Code 7813 in all three rating decisions.  The June 2003 
rating decision and the subsequent SOC and SSOCs indicate 
that a July 2002 statement from the Veteran was construed as 
a claim for an increase.  Effective August 30, 2002, the 
rating criteria for diseases of the skin were revised and 
specific criteria for urticaria were provided.  See 67 Fed. 
Reg. 49590-49599  (Jul. 31, 2002).  The rating criteria for 
evaluating skin disabilities were revised again effective 
October 23, 2008.  See 73 Fed. Reg. 54710-54712 (2008).  
However, as the Veteran's claim for an increase was filed 
before October 23, 2008, and he did not request review under 
the revised criteria, his service-connected urticaria will 
not be considered under the revised criteria effective in 
October 2008.

Moreover, the later amendment only affected the criteria for 
rating disfigurement of the head, face, or neck and the 
criteria for rating scars.  See 73 Fed. Reg. 54708.  As will 
be discussed more thoroughly below, the Board finds that the 
Veteran's urticaria is more appropriately rated under 
Diagnostic Code 7825.  Accordingly, the Veteran's claim is 
essentially unaffected by the latest amendment and no further 
action regarding notice or process needs to be taken before a 
final decision is reached in this case.  Therefore, the 
Veteran's claim for an increased rating will be considered 
using both the rating criteria in effect prior to August 30, 
2002 and the criteria in effect as of August 30, 2002.

Prior to August 30, 2002, Diagnostic Code 7813 was rated 
under scars, disfigurement, etc. on the extent of 
constitutional symptoms, physical impairment.  The December 
2000 and April 2002 rating decisions indicate that the 
Veteran has been rated by analogy to Diagnostic Code 7806 
since service connection was established.  Under 38 C.F.R. § 
4.118, Diagnostic Code 7806 in effect prior to August 30, 
2002, a 30 percent rating was assigned for eczema with 
exudation or constant itching, extensive lesions, or marked 
disfigurement, and a 50 percent rating was assigned for 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptionally 
repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

Effective August 30, 2002, under revised 38 C.F.R. § 4.118, 
Diagnostic Code 7806, a 30 percent rating is warranted where 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  More than 40 
percent of the entire body or more than 40 percent of exposed 
areas, affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period warrants a 60 
percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7806.  
Diagnostic Code 7806 was not affected by the revised 
provisions effective October 23, 2008.

Pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7825, a 30 
percent rating is warranted where there is evidence of 
recurrent debilitating episodes occurring at least four times 
during the past 12-month period, and requiring intermittent 
systemic immunosuppressive therapy for control.  A maximum 60 
percent rating is warranted where there is evidence of 
recurrent debilitating episodes occurring at least four times 
during the past 12-month period despite continuous 
immunosuppressive therapy.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an evaluation in excess of 10 
percent for service-connected urticaria.  During his February 
2003 VA examination, he reported that he had two to three 
flare-ups per week on average.  Although it was noted that he 
had three episodes that required emergency medical care, the 
time period was not indicated and there is no evidence in the 
record that the Veteran went to the emergency room for his 
urticaria from July 2001 to the present.  Upon examination, 
his skin was clear for any signs of urticaria though there 
was semi-micro evidence of dry and crusty skin where it might 
have previously occurred.  

During his March 2006 VA examination, the Veteran described 
his skin problems as blotches of reddened and raised areas 
which he indicated were occurring once a week.  The Veteran 
noticed them when he was in contact with various cleaning 
agents, etc. but occasionally there was no identifiable 
triggering contact.  He described a local urticarial type 
whelp in the area of contact, blotches on the face, and his 
eye area becomes puffy.  The Veteran reported that these 
episodes occur four to five times per month.  He took oral 
Benadryl and puts on a cream when this happens, and the 
eruption usually takes fifteen to thirty minutes to resolve 
and then he went about his activities.  In addition to this, 
the Veteran reported that his occupational duties and daily 
activities were not affected in addition to avoiding known 
irritants.  He reported no emergency room visits.  There were 
no urticaria outbreaks at the time of examination and upon 
reviewing the Veteran's claims file, neither the examiner nor 
the Board could find any medical treatment for any urticaria 
outbreaks.  

As reflected above, the Veteran's service-connected urticaria 
was not shown to be productive of constant exudation or 
itching, extensive lesions, or marked disfigurement.  
Effective August 30, 2002, there was no indication that 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  Further, 
effective August 30, 2002, there was no evidence of recurrent 
debilitating episodes occurring at least four times during 
the past 12-month period, and requiring intermittent systemic 
immunosuppressive therapy for control.  The Board 
acknowledges the Veteran's representative's arguments made 
during his hearing that the steroids the Veteran takes for 
his service-connected asthma may be suppressing his 
urticaria.  However, the Board notes that there is no 
evidence that the Veteran has been prescribed an 
immunosuppressive drug for this purpose.  Additionally, as 
the record contains no evidence showing that the Veteran is 
entitled to a higher rating at any point during the instant 
appeal, no staged ratings are appropriate.  See Hart, 21 Vet. 
App. 505.  Thus, the Board finds that the current 10 percent 
evaluation is appropriate and that there is no basis for 
awarding a higher evaluation for the service-connected 
urticaria.  38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7806-
7813, 7825 (2002-2008). 

The Board has also considered whether an increased evaluation 
would be in order under other relevant diagnostic codes.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  Thus, the Board has considered 
the propriety of assigning a higher, or separate, rating 
under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

However, the Board finds that the Veteran's urticaria is most 
appropriately rated under Diagnostic Code 7825, as that code 
was specifically added in 2002 in order to rate urticaria.  
Moreover, even considering the old regulations in effect 
prior to the change in August 2002, there was no indication 
that the Veteran had symptomatology more commensurate with 
scar areas exceeding 12 square inches or severe scars that 
produced a marked and unsightly deformity of the eyelids, 
lips, or auricles.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 
7801 (2002).



2.  Entitlement to an increased disability rating for 
service-connected asthma, currently rated as 30 percent 
disabling.

Under 38 C.F.R. § 4.97, Diagnostic Code 6602, a 60 percent 
rating is warranted with FEV-1 (Forced Expiratory Volume in 
one second) of 40 to 55 percent predicted, or; FEV-1/FVC 
(Forced Expiratory Volume in one second to Forced Vital 
Capacity) of 40 to 55 percent, or; at least monthly visits to 
a physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A note to the code 
indicates that in the absence of clinical findings of asthma 
at time of examination, a verified history of asthmatic 
attacks must be of record.  38 C.F.R. § 4.97, Diagnostic Code 
6602.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an evaluation in excess of 30 
percent for service-connected asthma.  There was no evidence 
of FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 
to 55 percent, or; at least monthly visits to a physician for 
required care of exacerbations.  Although an August 2007 
record from D.A.C.H. reflected that the Veteran used 
prednisone for acute attacks, there is no evidence that he 
was prescribed a course of corticosteroids at any time.  
During his August 2007 VA examination, post-bronchodilator 
FEV-1/FVC was 73 percent and FEV-1 was 82 percent predicted.  
38 C.F.R. § 4.96(d)(4).  Additionally, as the record contains 
no evidence showing that the Veteran is entitled to a higher 
rating at any point during the instant appeal, no staged 
ratings are appropriate.  See Hart, 21 Vet. App. 505.  Thus, 
the Board finds that the current 30 percent evaluation is 
appropriate and that there is no basis for awarding a higher 
evaluation for the service-connected asthma.  38 C.F.R. 
§§ 4.7, 4.97, Diagnostic Code 6602 (2008). 

Extraschedular

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
service-connected asthma or urticaria are so exceptional or 
unusual as to warrant the assignment of a higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service-
connected asthma or urticaria have caused frequent periods of 
hospitalization.  Further, during the March 2006 VA 
examination, the Veteran reported that his urticaria did not 
interfere with his employment.  The Board acknowledges that 
in March 2007, the Veteran's employer indicated that he had 
at least two asthma attacks in the past six months and missed 
several days of work due to his back problems and asthma.  
Due to his health problems, his employer cut back his hours 
at work.  However, the Veteran is not service connected for 
his back and even assuming without deciding that his hours at 
work were cut back due to his asthma, the Board finds that 
his 30 percent rating reasonably contemplates his disability 
level and symptomatology.  Therefore, the Veteran's 
disability picture is contemplated by the rating schedule and 
no extraschedular referral is required.  38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).



Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

3.  Entitlement to service connection for generalized joint 
disorder. 

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for a 
generalized joint disorder.  As a preliminary matter, the 
Board acknowledges the discussion during the hearing 
regarding whether the Veteran was claiming service connection 
for joint pain due to an undiagnosed illness.  Because the RO 
has not considered this claim under the provisions of 
38 C.F.R. § 3.317, the Board will only consider the matter on 
a direct basis and has referred a claim, if any, under 
38 C.F.R. § 3.317 to the RO for any necessary development in 
the Introduction to this decision.  Additionally, the Board 
notes that the Veteran was denied service connection for 
joint pain, a left arm disorder, a right knee disorder, and a 
left knee disorder in a June 2003 rating decision.  However, 
the Veteran only filed a notice of disagreement (NOD) in 
September 2003 with the denial of joint pains.  Thus, 
consideration of any knee or left arm disorder is not 
currently before the Board.  Moreover, the Veteran is already 
service-connected for his left shoulder, and evaluation of 
this condition is not currently before the Board.  

Turning to the merits of the claim on the basis of direct 
service connection only, the Veteran's service treatment 
records were absent for complaints, treatment, or diagnoses 
of generalized joint pain during either period of service.  
In fact, there was no evidence of increased discomfort, loss 
of mobility, locking, or instability involving any of the 
joints on the January 2000 VA examination.  As such, there 
was no evidence of any generalized joint disorder during 
service.

Importantly, although the Veteran testified that he has had 
joint pains since 1999, the post service medical records are 
absent for any diagnosis of a generalized joint disorder.  
Similarly, the medical records did not contain any complaints 
from the Veteran of a generalized joint disorder.  Service 
connection requires evidence that establishes that the 
Veteran currently has the claimed disability.  See Degmetich, 
104 F. 3d at 1332; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Although the Board has considered the Veteran's 
claim that he experienced symptoms such as joint pain during 
service and has continued to experience such symptoms, the 
Court has held that a symptom alone without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez- Benitez v. West, 13 
Vet. App. 282 (1999).  Moreover, to the extent that the 
Veteran is contending that any generalized joint disorder is 
related to service, he, as a layperson, is not qualified to 
render a medical opinion as to etiology or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). As such, 
service connection for a generalized joint disorder is 
denied.


ORDER

Entitlement to an increased disability rating for service-
connected urticaria, currently rated as 10 percent disabling, 
is denied.

Entitlement to an increased disability rating for service-
connected asthma, currently rated as 30 percent disabling, is 
denied.

Entitlement to service connection for a generalized joint 
disorder is denied. 


REMAND

4.  Entitlement to service connection for tinnitus.

In July 2003, the Veteran contended that he developed 
tinnitus following exposure to cold weather during service.  
Most recently, the Veteran testified that he was exposed to 
loud noises from tanks and large trucks without ear 
protection.  His service treatment records contained an 
undated hearing evaluation wherein it was noted that the 
Veteran was exposed to hazardous noise.  In an October 2004 
record from R.L.A., the Veteran was noted to have tinnitus.  

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  As noted above, there is 
evidence of a current disability, in-service noise exposure, 
and the Veteran has testified that he has experienced 
tinnitus since service.  As such, a remand is necessary to 
afford the Veteran an examination.  38 C.F.R. § 3.159(c)(4).  

5.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.

In a June 2007 statement, the Veteran listed his PTSD 
stressors as being lost in the desert for a week and picking 
up body parts.  In June 2007, B.G. stated that the Veteran 
was involved in combat and had witnessed a friend die in 
front of him.  In August 2007, there was a formal finding on 
the lack of information required to verify stressors in 
connection with the PTSD claim.  

Subsequent to that finding, a December 2007 VA treatment 
entry indicated that he experienced anxiety and panic after a 
scud attack.  Most recently during his hearing, the Veteran 
added that his unit was hit by a scud attack when he returned 
from leave around Christmastime.  The Veteran stated that he 
was at the airbase near "Ran Mine" in Dhahran with the "76 
Hymn" when the scud hit the building.  See BVA Hearing 
Transcript, page 7.  As indicated by his service personnel 
records, the Veteran was in Southwest Asia from August 1990 
to January 1991, so the scud attack occurred around December 
1990 to January 1991.  As the Veteran has now provided more 
specific information about an alleged PTSD stressor, the 
Board finds that efforts to corroborate it should be 
undertaken.  

6.  Entitlement to service connection for sleep apnea, to 
include as secondary to service-connected asthma and PTSD.

The Board notes that the Veteran was denied entitlement to 
service connection for a sleep disorder in October 2005 and 
the Veteran did not appeal that decision.  In November 2006, 
the Veteran filed a claim for sleep apnea.  However, the 
Veteran still appears to contend that he also has a 
generalized sleep disorder secondary to his service-connected 
urticaria, asthma, and also PTSD.  Although service 
connection for a sleep disorder was previously denied, the 
Board notes that a claim based on a distinct and separate 
diagnosis is a new claim.  See Boggs v. Peake, 520 F.3d 1330 
(Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399, 401 (Fed. 
Cir. 1996).  Therefore, the issues of service connection for 
sleep apnea is a separate claim from whether new and material 
evidence has been submitted to reopen a claim for entitlement 
to service connection for a generalized sleep disorder.  

The Veteran contends that he has sleep apnea secondary to his 
asthma or PTSD.  In an October 2006 record of S.W., a doctor 
indicated that the Veteran's service-connected asthma and 
sleep apnea might be related.  There was an indication that a 
sleep study was planned, but the records do not reflect what 
the results of the study were.  The Board finds that because 
there was an indication that sleep apnea might be secondary 
to service-connected asthma, an examination is necessary.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

7.  Entitlement to service connection for sexual dysfunction, 
to include as secondary to service-connected asthma, sleep 
apnea, and PTSD. 

The Veteran contends that he has erectile dysfunction 
secondary to his sleep apnea, PTSD, and the medication from 
his service-connected asthma.  The Board finds that this 
issue must be deferred pending the resolution of the claim 
for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two or more issues are inextricably intertwined if 
one claim could have significant impact on the other).  

In addition, the Veteran has not been provided with notice 
regarding what is necessary to substantiate his claim 
secondary to a service-connected disorder.  Consequently, he 
should be provided with such on remand.  

8.  Entitlement to service connection for learning/memory 
problems, to include as secondary to depression and PTSD.  

The Veteran contends that he has learning and memory problems 
secondary to PTSD and depression.  The Veteran's service 
treatment records noted that the Veteran reported memory 
problems after service in the Gulf War.  A July 1999 memory 
evaluation reflected that he had mild to moderate difficulty 
with memory which was consistent with the Gulf War.  Although 
his memory was found to be intact on the January 2000 VA 
examination, he reported memory problems in an October 2006 
record from S.W. and in an August 2007 VA treatment entry.  

The Board notes that although the Veteran has been found to 
have problems with his memory both during service and 
afterwards after his time serving in the Gulf War, his claim 
has not been considered under the provisions of 38 C.F.R. 
§ 3.317.  Moreover, it does not appear that the Veteran has 
had an examination in connection with this claim, either on a 
direct or secondary basis or pursuant to the undiagnosed 
illness regulations.  As the evidence indicates that the 
Veteran had memory problems during and after service, the 
Board finds that a remand for an examination is necessary.  

9.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
depression, to include as secondary to learning/memory 
problems and PTSD.  

10.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
sleep disorder, to include as secondary to service-connected 
urticaria, asthma, and PTSD.
The claim for service connection for depression was 
previously denied in a June 2003 rating decision and the 
claim for a sleep disorder was previously denied in an 
October 2005 rating decision.  The Veteran is now contending 
that he has depression secondary to learning/memory problems 
and PTSD and a sleep disorder secondary to service-connected 
urticaria, asthma, and PTSD.  However, a secondary service 
connection claim cannot be considered to be separate from a 
service connection claim on a direct basis even though there 
are two different theories of entitlement.  See Robinson v. 
Mansfield, 21 Vet. App. 545, 550-551 (2008).  Consequently, 
new and material evidence is still needed to reopen the 
claims for depression and a sleep disorder.  

However, as noted above, for the reasons stated above, the 
Board finds that these issues must be deferred pending the 
resolution of the claims for PTSD and memory/learning 
problems as the resolution of these claims could potentially 
have an impact on the claims for depression and a sleep 
disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
notice that addresses the information 
necessary to substantiate a claim for 
service connection on a secondary basis 
for his claim for service connection for 
sexual dysfunction.  

2.  The Veteran should be provided with 
notice that addresses the information 
necessary to substantiate a claim for 
service due to an undiagnosed illness for 
his claim for memory/learning problems.

3.  The AMC should prepare a summary of 
the Veteran's claimed stressor of 
experiencing a scud attack.  This summary 
should include the Veteran's statement 
that his unit was hit by a scud attack 
when he returned from leave around 
Christmastime.  The Veteran stated that he 
was at the airbase near "Ran Mine" in 
Dhahran with the "76 Hymn" when the scud 
hit a building.  See Hearing Transcript, 
page 7.  As indicated by his service 
personnel records, the Veteran was in 
Southwest Asia from August 1990 to January 
1991, so the scud attack occurred around 
December 1990 to January 1991.  

This summary, a copy of the Veteran's DD 
214, and all associated service documents 
should be sent to the U.S. Army Joint 
Service Records Research Center (JSRRC) 
and/or any other appropriate agency for 
verification of the alleged stressful 
event in service.  JSRRC and/or any other 
agency should be provided with a copy of 
any information obtained above and should 
be requested to provide any additional 
information that might corroborate the 
Veteran's alleged stressor.  A search of 
unit and organizational histories, 
including after action reports, should be 
consulted in an effort to verify the scud 
attack if deemed necessary.  A specific 
search should be conducted for the two 
month period between December 1990 and 
January 1991.

4.  If and only if a stressor is 
corroborated or the RO otherwise 
determines that the Veteran engaged in 
combat with the enemy, the Veteran should 
be afforded a psychiatric examination to 
determine the diagnosis of any and all 
psychiatric disorders which may be 
present.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed, but should 
include psychological testing including 
PTSD sub scales.  The RO should provide 
the examiner the summary of any combat 
stressors alleged by the Veteran, and the 
examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure to 
an in-service stressor has resulted in the 
current psychiatric symptoms.  The 
examiner should also determine whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  If 
the PTSD diagnosis is deemed appropriate, 
the examiner should comment upon the link 
between the current symptomatology and one 
or more of the in-service stressors.

5.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any tinnitus that may be 
present.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records and post service 
medical records.  If the Veteran is found 
to currently have tinnitus, the examiner 
should comment as to the likelihood 
(likely, unlikely, or at least as likely 
as not) any tinnitus is causally or 
etiologically related to his exposure to 
tank and truck noise during service, or if 
it is otherwise related to service.

6.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any sleep disorder that may be 
present, to include sleep apnea.  Any and 
all studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including his 
service treatment records and post service 
records.  If the Veteran is found to 
currently have a sleep disorder, to 
include sleep apnea, the examiner should 
comment as to the likelihood (likely, 
unlikely, or at least as likely as not) 
any sleep disorder is causally or 
etiologically related to his service.

The examiner should opine as to the 
relationship, if any, between the Veteran's 
service-connected asthma and the current 
diagnoses.  To the extent possible, 
(likely, unlikely, at least as likely as 
not) the examiner should opine whether any 
current sleep disorder to include sleep 
apnea was either (a) proximately caused by 
or (b) proximately aggravated by his 
service-connected asthma.  The examiner 
should also comment whether any sleep 
disorder/sleep apnea is related to PTSD, if 
it is found to be service-connected.

7.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any learning/memory problems 
that may be present.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records and post service 
medical records.  If the veteran is found 
to currently have learning/memory 
problems, the examiner should comment as 
to the likelihood (likely, unlikely, or at 
least as likely as not) any tinnitus is 
causally or etiologically related to 
service, to include his time in Southwest 
Asia from August 1990 to January 1991.  
The examiner should also comment whether 
any learning/memory problems are secondary 
to any service-connected disorder.  

The Veteran should also be scheduled for a 
VA Persian Gulf War examination pertaining 
to this claim as due to an undiagnosed 
illness related to service in the Persian 
Gulf War.  Any appropriate worksheets 
usually provided for Persian Gulf 
examinations should be provided to the 
examiner.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

8.  After an appropriate period of time or 
after the Veteran indicates that he has no 
further evidence to submit, the veteran's 
claims should be readjudicated.  As noted 
above, the claims for service connection 
for PTSD, depression, sexual dysfunction, 
sleep apnea, sleep disorder, 
learning/memory problems are 
"inextricably intertwined" and, 
therefore, must be adjudicated together.  
If the benefits sought are not granted, 
the Veteran and his representative should 
be furnished a Supplemental Statement of 
the Case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.  The SSOC should set forth 
all applicable laws and regulations 
pertaining to each issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


